NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                MICHAEL TRAVIS PATTERSON, Appellant.

                              No. 1 CA-CR 17-0131
                                FILED 12-12-2017


            Appeal from the Superior Court in Maricopa County
                         No. CR 2015-156302-001
             The Honorable Justin Beresky, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole T. Countryman
Counsel for Appellant

Michael Travis Patterson, San Luis
Appellant
                          STATE v. PATTERSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Michael J. Brown joined.


C A M P B E L L, Judge:

¶1             Michael Travis Patterson timely appeals from his conviction
and sentence for one count of aggravated assault, a class 4 felony under
Arizona Revised Statutes (“A.R.S.”) section 13-1204. After searching the
record on appeal and finding no arguable question of law, Patterson’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967) and State v. Leon, 104 Ariz. 297 (1969) asking this court to search the
record for fundamental error. This court granted counsel’s motion to allow
Patterson to file a supplemental brief in propria persona, but Patterson raised
no discernible legal issues in the brief he submitted. After reviewing the
entire record, we find no fundamental error. Therefore, we affirm
Patterson’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND1

¶2           Two Phoenix police officers were patrolling downtown when
they saw two men facing one another on the sidewalk, looking as if they
were about to fight. The two officers, in full uniform, emerged from their
marked police car and one officer told the men to sit down on the curb. One
of the men poised to fight was Patterson, and when he did not obey the
officer’s commands, the officer grabbed his wrist to guide him to the curb.
Patterson turned and punched the officer in the head, causing swelling and
bruising. Both officers wrestled Patterson to the ground as he struggled,
eventually handcuffing him.

¶3            The State charged Patterson with one count of aggravated
assault and one count of resisting arrest. Patterson’s first trial ended in a
mistrial. After the second trial, a jury acquitted Patterson of the charge of
resisting arrest but found him guilty on the charge of aggravated assault.
Because he admitted during trial that he was convicted of a prior felony,


       1We  view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against Patterson. State v.
Guerra, 161 Ariz. 289, 293 (1989).


                                      2
                          STATE v. PATTERSON
                           Decision of the Court

the court sentenced Patterson as a category 2 repetitive offender to the
presumptive term of 4.5 years imprisonment. See A.R.S. § 13-703(B), (I). He
was awarded 441 days of pre-incarceration credit.

                               DISCUSSION

¶4             We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Patterson received a fair trial. He was
represented by counsel at all stages of the proceedings and was present at
all critical stages. The evidence presented at trial was substantial and
supports the verdict. The jury was properly comprised of eight members
and the court properly instructed the jury on the elements of the charge,
Patterson’s presumption of innocence, the State’s burden of proof, and the
necessity of a unanimous verdict. The superior court received and
considered a presentence report, Patterson was given an opportunity to
speak at sentencing, and his sentence was within the acceptable range for
his offense.

¶5            We also reject the claims raised in Patterson’s supplemental
brief. In the brief, Patterson summarizes a series of incidents that have
occurred throughout his life, such as people following him and stealing
from him. He describes how he has been “harassed, burglarized, robbed,
assaulted, lied about, [and] general[l]y driven crazy.” While he argues that
“this whole deal” has been unfair and unconstitutional, he does not indicate
how the described incidents relate to his conviction or how they constitute
a legal defense.

                              CONCLUSION

¶6             We affirm the superior court’s conviction and sentence.
Counsel’s obligations pertaining to Patterson’s representation in this appeal
have ended. Counsel need do nothing more than inform Patterson of the
status of the appeal and his future options, unless counsel’s review reveals
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the




                                      3
                        STATE v. PATTERSON
                         Decision of the Court

 court’s own motion, Patterson shall have 30 days from the date of this
decision to proceed, if he desires, with an in propria persona motion for
reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       4